GAS 245D          (Rev. 09/11) Judgment in a Criminal Case for Revocations                                                         FIL^G
                                                                                                                             U.S. DISI RiCr HOUR


                                          United States District Court 2019 jul 30 ph 3= 30
                                                               Southern District of Georgia
                                                                    Augusta Division
                                                                                                                        CLERK-:.
              UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMIN^aT'GAM '
                                   V.
                                                                                    (For Revocation of Probation or Supervised Release)
                    Cedric Derreil Davenport
                                                                                    Case Number:                l:07CR00128-2

                                                                                     USM Number:               13388-021

                                                                                     Richard T. Pacheco
                                                                                    Derendanl's Attorney
THE DEFENDANT:

IS admitted guilt to violation of mandatory and standard conditions ofthe term of supervision.
□ was found in violation of conditions(s)                                                           after denial of guilt.

The defendant is adjudicated guilty of these offenses:

   Violation Number                Nature of Violation                                                                         Violation Ended


              1                   The defendant committed another federal, state, or local crime (mandatory                    July 16, 2018
                                  condition).

                                   See page two for additional violations


           The defendant is sentenced as provided in pages 3 through J_ of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
□ The defendant has not violated condition(s)                                                     and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                             July 26, 201
Last Four Digits of Defendant's Soc. Sec: 1546                               Date of imposirfqit of Judgment



Defendant's Year of Birth:      1988
                                                                             Signature of Judge


City and State of Defendant's Residence:

Augusta. Georgia
                                                                             Dudley H. Bowen, Jr.
                                                                             United States District Judge
                                                                             Name and Title of Judse




                                                                             Date
 GAS 245D       (Rev. 09/11)Judgment in a Criminal Case for Revocations


                                                                                             Judgment— Page 2 of5
 DEFENDANT:            Cedric Derrell Davenport
 CASE NUMBER:          l:07CR00128-2



                                                  ADDITIONAL VIOLATIONS


                                                                                      Violation Concluded
Violation Number             Nature of Violation


                             The defendant possessed a firearm, destructive device,   July 16, 2018
                             or other dangerous weapon (mandatory condition).

                             The defendant failed to pay a financial obligation as    July 24, 2018
                             directed by the Court(mandatory condition).

                             The defendant illegally possessed a controlled           July 16,2018
                             substance (standard condition).

                             The defendant failed to refrain from unlawful use of a   May 31,2018
                             controlled substance (standard condition).
GAS 245D             (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                   Judgment— Page 3of5
DEFENDANT:                  Cedric Derrell Davenport
CASE NUMBER:                 1:07CR00128-2



                                                                  IMPRISONMENT


          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of 18
          months, with no term ofsupervision to follow. This sentence shall be served consecutively to the sentence imposed in United
          States District Court for the Southern District of Georgia Docket Number 1:19CR0003-1 and consecutively to the state terms of
          imprisonment the defendant is currently serving in Richmond County(Georgia) Superior Court Docket Numbers
          2007RCCR01351 and 2012 RCCR01289.


     □      The Court makes the following recommendations to the Bureau of Prisons:




     13     The defendant is remanded to the custody of the United States Marshal.

     □      The defendant shall surrender to the United States Marshal for this district:

          □     at                                   □         a.m.     □       p.m. on

          □     as notified by the United States Marshal.

     □      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          □     before 2 p.m. on
          □     as notified by the United States Marshal.

          □     as notified by the Probation or Pretrial Services Office.


                                                                          RETURN

I have executed this judgment as follows:




          Defendant delivered on                                                              to

at                                                       , with a certified copy of this judgment.


                                                                                                        UNITED STATES MARSHAL




                                                                                  By
                                                                                                     DEPUTY UNITED STATES MARSHAL
GAS 245D         (Rev. 09/11)Judgment in a Criminal Case for Revocations


                                                                                                                    Judgment— Page 4 of5
DEFENDANT:              Cedric Derrell Davenport
CASE NUMBER:            1:07CR00128-2




                                            CRIMINAL MONETARY PENALTIES

    The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                 Assessment                 Trafficking Act Assessment                  Fine                     Restitution
                                                                                        Original fine is re-
                 N/A                        N/A                                         imposed with credit      N/A
                                                                                        for any monies paid.

D     The determination of restitution is deferred until                   . An Amended Jud^ent in a Criminal Case(AO 245C) will be entered
      after such determination.


□     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
      in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
      paid before the United States is paid.

Name of Pavee                               Total Loss*                            Restitution Ordered                 Priority or Percentage




TOTALS                              $                                          $

□     Restitution amount ordered pursuant to plea agreement $

□     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

     □     the interest requirement is waived for            □      fine      □      restitution.

     □     the interest requirement for            □     fine     □        restitution is modified as follows:

□    The court determined that the defendant is         □ indigent □ non-indigent under the Justice for Victims of Trafficking Act of 2015.

* Findings for the total amount of losses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
GAS 245D          (Rev. 09/11)Judgment in a Criminal Case for Revocations


                                                                                                                      Judgment— Page 5 of5
DEFENDANT:                 Cedric Derrell Davenport
CASE NUMBER:               1:07CR00128-2




                                                      SCHEDULE OF PAYMENTS


Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:

A    □ Lump sum payment of $                                    due immediately, balance due

           □    not later than                                      , or
           □    in accordance            □ C,         □    D    □           E, or   □     F below; or

B    13 Payment to begin immediately (may be combined with                          DC,     □     D, or   |3 F below); or

C    □ Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                    (e.g., months or years), to commence                       (^-g- or 60 days) after the date of this judgment; or

D    □ Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                    (e.g., months or years), tocommtxiCQ                       /e.g., 30 or dO r/ays'; after release ffom imprisonment to a
           term of supervision; or

E    □ Payment during the term of supervised release will commence within                                 (e.g., 30 or 60 days) after release
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F    13 Special instructions regarding the payment of criminal monetary penalties:
           While in the custody of the Bureau of Prisons, the defendant shall make payments of either quarterly installments of a minimum
           of $25 if working non-UNICOR or a minimum of 50 percent of monthly earnings if working LTNICOR. Upon release from
           imprisonment and while on supervised release, the defendant shall make minimum monthly payments of $75 over a period of
           20 months. Payments are to be made payable to the Clerk, United States District Court.

Unless the court has expressly ordered otherwise, if this Judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

Pursuant to 18 U.S.C. § 3572(d)(3), the defendant shall notify the Court of any material change in the defendant's economic
circumstances that might affect the defendant's ability to pay the fine.


The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

□      Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.

□      The defendant shall pay the cost of prosecution.
□      The defendant shall pay the following court cost(s):
□      The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fme principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
